Title: Thomas B. Wait & Sons to Thomas Jefferson, 8 September 1814
From: Wait, Thomas B., & Sons (Boston firm)
To: Jefferson, Thomas


          
            Sir,  Philadelphia, 8th Sept 1814.—
            In January of the present year we issued proposals (a copy of which is inclosed) for publishing the State Papers & Public Documents of the Un. States that affect our Foreign Relations; commencing with your accession to the Presidency—and at the same time announced our intention of issuing proposals for publishing the Docts of a prior date; as soon as the present undertaking should be completed.
            One of the most learned men and accurate politicians of our state consented to superintend the publication, and to aid us in making the collection perfect, many of the distinguished political characters of our own and the neighbouring states, cheerfully gave us access to such papers as were in their possession.—But notwithstanding the assistance that was generously afforded us from every quarter, many papers were not to be found,—and we were at length satisfied that New England did not afford them.—
            While prosecuting a journey to Washington, in the hope of there completing the collection, our progress was arrested by tidings of the destruction of that city;—and we have since learnt, that it entered into the project of the enemy to destroy books and papers as
			 well as warlike materials, and that the mass of documents upon which our reliance was placed for perfecting the work, had been consumed by fire.—
            The facilities toward effecting our object that this city affords, are indeed very inconsiderable, and we can learn of no collection that gives any promise of assistance.—
            In our dilemma, the idea occurred, that you sir, would more probably have in your possession a complete series of Amer. State Papers, than any man in the country; and the remarks of many of our friends strengthened us in the hope that the desired papers—might be found in your hands.
            The principal deficiency of our collection occurs in the series prior to the your administration.—The collection of the subsequent period is more complete altho’ yet imperfect.—
            Will you Sir, have the kindness to inform us whether you possess a collection of the State Papers & Public Docts of the U. States,—and—if such papers are in your possession, whether you would consent that we may have access to them for the purpose of making copies of those that we are unable to procure elswhere?—
            With the greatest respect, Sir, Your very hle servts.Thomas B. Wait & Sons.
          
          
            P.S.—Should you favour us with a speedy answer—its direction to the city of Philadelphia would oblige us.—
          
        